Motion on behalf of the New York Cable Railway Company for leave to file su jplementary affidavits in the several cases affected by motions to vacate the orders app .intiug commissioners, granted on payment of ten dollars costs of opposing such motion m each of the eleven cases; aud the motions to vacate the ordersappointing commissioners donied, on payment by the Cable Company of ten dollars costs of each motiou, together with such disbursements as have occurred, without prejudice to the rights of parties opposing :ho construction of the road to present any objections that may be made on the coming in of the report for confirmation.
Brady, J., taking no part.